Citation Nr: 0207712	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  00-23 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for a residual 
scar of the right ankle, currently rated as 10 percent 
disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
traumatic arthritis of the right ankle, as secondary to a 
stingray bite.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


REMAND

The veteran served on active duty from July 1959 to July 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).

In May 2002, the RO notified the veteran that his records 
were being transferred to the Board.  In a written statement 
dated June 11, 2002, the veteran's representative requested 
that the veteran be scheduled for a hearing before a local 
decision review officer.

Pursuant to 38 C.F.R. § 3.103(c), upon request, a claimant is 
entitled to a hearing at any time on any issue involved in a 
claim within the purview of 38 C.F.R. Part 3, subject to the 
limitations described in 38 C.F.R. § 20.1304 with respect to 
hearings in claims which have been certified to the Board for 
appellate review.  The provisions of 38 C.F.R. § 20.1304 
require that the request for a personal hearing be submitted 
within 90 days following the mailing of notice that an appeal 
has been certified to the Board for appellate review.  The 
veteran's request for a personal hearing was received within 
90 days of notice that his appeal had been certified to the 
Board.

Accordingly, this claim is REMANDED for the following:

The RO should schedule the veteran for 
a hearing in accordance with 
applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



